Citation Nr: 1334783	
Decision Date: 10/31/13    Archive Date: 11/06/13

DOCKET NO.  10-10 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a higher disability rating than the 10 percent assigned for a left ankle sprain with degenerative joint disease.  

2.  Entitlement to a higher disability rating than the 10 percent assigned for left knee degenerative joint disease, with a separate 10 percent evaluation assigned for limitation of flexion.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechter, Counsel 



INTRODUCTION

The Veteran served on active military duty from June 1984 to July 1996.  

The appeal comes before the Board of Veterans' Appeals (Board) from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, in pertinent part, which denied an evaluation in excess of 10 percent assigned for left ankle sprain with degenerative joint disease, and denied an evaluation in excess of 10 percent assigned for left knee degenerative joint disease.  By a May 2013 rating action, the RO granted a separate 10 percent evaluation for limitation of flexion of the left knee, effective from July 29, 2011.  

The Veteran in March 2009 submitted a document requesting a Travel Board hearing to be conducted at the RO.  However, by a signed submission received in September 2012, the Veteran withdrew that request for a hearing.  

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.  


REMAND

The Veteran was most recently VA examined for his left knee and left ankle disabilities for compensation purposes in July 2011.  That examiner noted that the Veteran also suffered from a left femur fracture with pain and functional limitations.  (The RO by a May 2013 rating action granted service connection for status post fracture of the left femur, as well as service connection for an associated left hip strain.  The record before the Board does not reflect that the separate ratings assigned for these condition are now the subject of claims on appeal to the Board.)  At the July 2011 VA examination, the Veteran reported that he had pain in the knee with daily flare-ups of 7 out of 10 pain, precipitated by activity.  However, the Veteran also reported having 8 out of 10 pain due to the status post femur fracture, with associated weakness, redness, stiffness, giving  way, swelling, and heat.  The Veteran added that he could only walk approximately 100 feet, with that limitation due to the femur condition.  Limitation of motion of the knee was also present, as objectively found by the examiner.  

Also in July 2011, the Veteran underwent an orthopedic disability evaluation for worker's compensation purposes.  That examiner noted the Veteran's history of injury to the left leg/femur in September 2010.  At this July 2011 examination, the Veteran then reported constant 9 out of 10 pain in the left leg, with the pain most severe when walking and standing.  The examiner noted a history of fracture of the femur in September 2010, with the fracture site at the distal end of the femur where it extended into the upper portion of the knee joint.  The fracture was comminuted, and was repaired by open reduction internal fixation.  The examiner observed continued significant discomfort of the distal femur anteriorly, as well as 2+ effusion of the knee and tenderness of the knee medially and laterally.  

The private orthopedic examiner additionally found that the Veteran had arthrofibrosis of the left knee associated with the leg immobilization status post femur fracture, with resulting limitation of both motion and functioning of the knee.  The examiner believed that arthrofibrosis "may respond to more vigorous physical therapy[,] but there is a possibility that he may need to have an arthroscopic lysis of adhesions and manipulation of the knee to restore motion in his left knee."  

Thus, the private orthopedic evaluation reflects that at the time of the roughly contemporaneous VA examination (the examinations were conducted only 16 days apart), the Veteran's left knee was still impaired by arthrofibrosis associated with immobility from repair/convalescence/immobilization associated with his status post September 2010 left distal femur fracture.  The record does not reflect whether the Veteran subsequently underwent additional aggressive physical therapy or arthroscopic lysis for this knee arthrofibrosis, or the degree to which the arthrofibrosis potentially otherwise resolved.  Arthrofibrosis was not identified by the July 2011 VA examiner.  

While additional VA treatment records were obtained and associated with the Veteran's Virtual VA file in February 2012, the record still fails to address the degree of persistence, or alternatively resolution, of any left knee stiffness or limited mobility associated with arthrofibrosis.  Necessarily, the current status of the Veteran's left knee disability for rating purposes turns in significant part on such mobility questions, which thus must be resolved by a more contemporaneous examination.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); Littke v. Derwinski, 1 Vet. App. 90 (1990). 

Similarly, because the Veteran's ambulatory functioning was severely impaired status post femur fracture repair, as reflected upon both examinations in July 2011, the Veteran's left ankle functioning could not then have been reliably addressed, particularly with regard to functional use on ambulation.  See DeLuca v. Brown,  8 Vet. App. 202, 206 -07 (1995) (evaluation of disability affecting a joint to be based on impairment of functional use of the affected joint).  

While subsequent VA treatment records reflect ongoing complaints, these do not provide the requisite evaluation for rating purposes.  For example, a February 2012 ambulatory care note informs of the Veteran's self-report of current pain sites: the left leg and ankle, the back, the head, and the neck.  The Veteran then reported that his pain level was acceptable, and gait/transferring were observed to be normal.  While this record appears to reflect potentially improved conditions of the left knee and ankle, it does not afford adequate details for rating purposes.    

Additionally, the Board observes that the Veteran in another February 2012 treatment record remarked on his disappointment with a denial of a Social Security Administration (SSA) benefit claim.  The above-noted private July 2011 disability evaluation record and the Veteran's age inform that this was most likely a SSA disability benefits claim.  Any such SSA disability determination and the records underlying it may inform the Board's adjudication, and should be obtained. 

Accordingly, the case is REMANDED for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Any additional VA or private treatment records must be obtained and associated with the claims file, with the Veteran's assistance, as appropriate.  This should include any records not yet obtained of physical therapy or surgical intervention status post left femur fracture, to include any for treatment of assessed arthrofibrosis of the left knee and/or left ankle disability.  

Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.  If the RO is unable to secure any of the identified records, the RO must notify the Veteran and (a) identify the information the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain that information; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that the Veteran is ultimately responsible for providing information.  The Veteran and his representative must then be given an opportunity to respond.

2.  The RO should also obtain and associate with the claims file any Social Security disability determination(s) and the medical records underlying the determination(s). 

3.  Thereafter, the Veteran must be afforded an appropriate VA examination to assess the current severity of his service-connected left ankle sprain with degenerative joint disease of that ankle, and, separately, the current severity of his service-connected degenerative joint disease of the left knee.  The claims file and all electronic records, to include on Virtual VA, must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  

The examiner must report all associated complaints and findings attributable to the Veteran's service-connected left ankle disability and his service-connected left knee disability.  To the extent possible, the examiner should endeavor to differentiate limitations of functioning attributable, separately, to the service-connected left ankle disability and the service-connected left knee disability, and that attributable to other distinct disability, including in particular status post fracture of the left distal femur, and left hip disability.  (While the status post left hip fracture and left hip strain are also service-connected disabilities, the necessity to avoid pyramiding, or awarding multiple ratings for the same impairment, requires that the examiner try to differentiate functional limitations for distinct disabilities.)  

The examiner must conduct full range of motion studies on the service-connected left ankle and left knee.  The examiner must first record the range of motion on clinical evaluation, in degrees, with a goniometer.  If there is clinical evidence of pain on motion, the examiner must indicate the specific degree of motion at which such pain begins.  The same range of motion studies must then be repeated after at least three repetitions.  The extent of any subluxation, lateral instability, or other impairment of the knee should also be addressed.  

The examiner should additionally note the presence or absence of any arthrofibrosis in the left knee, and should address whether or the degree to which this was resolved.  Arthrofibrosis of the knee as a result of immobility associated with immobility status post September 2010 left femur fracture was assessed by a private orthopedic surgeon, R.E.R., M.D., as reflected in that private physician's evaluation report dated in July 13, 2011, contained within the claims file.  

Then, after reviewing the Veteran's complaints and medical history, separately for the left ankle and the left knee, the examiner must render an opinion as to the extent to which the Veteran experiences functional impairments, such as weakness, excess fatigability, lack of coordination, or pain due to repeated use or flare-ups, etc.  Objective evidence of loss of functional use can include the presence or absence of muscle atrophy and/or the presence or absence of changes in the skin indicative of disuse.  

4.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address. Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be readjudicated.  If the issues on appeal remain denied to any extent, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


